Citation Nr: 9926106	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to March 
1974.

The instant appeal arose from a June 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Paul, Minnesota, which denied a claim for service 
connection for a seizure disorder.  This case was remanded by 
the Board of Veterans' Appeals (Board) in May 1995 and in 
March 1997 for further development.


REMAND

The appellant contends, in essence, that he has a seizure 
disorder which originated in service; therefore, he believes 
service connection is warranted.

The veteran's representative has requested that this case be 
remanded in order to fully comply with the requirements of 
the Board's May 1995 and March 1997 remands.  Therefore, the 
Board finds that this case must again be remanded to the RO 
to ensure full compliance with the Board's remand 
instructions of May 1995 and March 1997.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated and remanded a Board decision because 
it failed to ensure that the RO achieved full compliance with 
specific instructions contained in a Board remand regarding 
scheduling of VA compensation examinations.  As the record 
reveals that the Medical Center apparently did not attempt to 
"schedule the appellant for a period of hospitalization for 
observation and examination" of his seizure disorder, the 
Medical Center must attempt to comply with the requirements 
set forth in Instruction #2 of the Board's March 1997 remand.

The Board notes that the veteran did appear for a non-
inpatient VA examination in May 1997 and that additional 
medical opinions dated in August 1997 and March 1999 were 
provided by a VA physician.  However, the Board cannot say, 
based on the record before it, that the appellant here has 
not been harmed by the failure of the Medical Center to 
comply with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, a third remand is required in 
this case.

Once again, the Board reminds the appellant that the 
requested examination is being scheduled to assist VA in 
properly adjudicating his claim, and that his failure to 
report for the examination may result in his claim being 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1998).  The Court has indicated that "[t]he duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a veteran desires help with his 
claim, he must cooperate with VA's efforts to assist him, to 
include reporting for scheduled examinations and keeping VA 
apprised of his current whereabouts.  Id.  See also Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a period of hospitalization for 
observation and examination, to include 
neurologic examination to determine 
whether a seizure disorder is currently 
manifested, and if so, its etiology.  
Sleep-deprived EEG and more extensive 
monitoring, if medically indicated, 
should be conducted.  Any additional 
diagnostic testing deemed appropriate by 
the examiner should also be performed.  
All clinical findings should be reported 
in detail, and indicated diagnostic 
studies should be accomplished.  The 
examiner should identify the information 
on which any opinions are based.  The 
opinions should adequately summarize the 
relevant history and clinical findings 
and should provide a detailed explanation 
as to all medical conclusions rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture or speculation, this should be 
commented upon by the examiner.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examination report should be 
associated with the claims folder.
The claims folder should be made 
available to the examiner for review 
prior to the examination.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests, 
reports, special studies, or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  The RO should readjudicate the 
appellant's claim for service connection 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

In the event that the veteran's claim remains denied, he and 
his representative, if applicable, should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond, and the case should be returned to 
the Board for further appellate consideration if otherwise in 
order.  The appellant need take no action until otherwise 
notified.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



